DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3 and 5-12 are being treated on the merits.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification includes terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "outer flat warp-knitted fabric layer", "inner flat warp-knitted fabric layer", "first warp-knitted fabric layer", and "second warp-knitted fabric layer".  It is not clear whether any of the above terms are interchangeable or not.  It is noted that the disclosure has set forth a knitted spacer fabric having two surface layers connected by spacer yarns. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections 
Claims 1-3 and 5-12 are objected to because of the following informalities:
In claim 1, line 7, "a first and a second yarn system" appears to read "a first yarn system and a second yarn system";
In claim 1, line 7, "the yarns" appears to read "yarns";
In claim 1, line 9, "the yarns" appears to read "yarns";
In the preambles of claims 2-3 and 5-12, "The composite" appears to read "The composite spacer fabric";
In claim 3, the two phrases "on the one hand" and "on the other hand" appear to be redundant.  In addition, the two phrases are used when comparing two different facts or two opposite ways of thinking about a situation; however, the claim does not appear to make such comparison(s);
In claim 6, line 3, "transverse direction" appears to read "a transverse direction";
In claim 7, lines 1-2, "the stretch" appears to read "a stretch";
In claim 7, line 5, "textile" appears to read "fabric layer";
In claim 8, lines 1-2, "the stretch" appears to read "a stretch";
In claim 8, "between 25% and is 60%" appears to read "between 25% and 60%";
In claim 9, lines 1-2, "the stretch" appears to read "a stretch"
In claim 10, line 2, "the composite" appears to read "the composite spacer fabric";
In claim 11, lines 2-3, "multifilament smooth yarn and/or monofilament yarn" appears to read "multifilament smooth yarns and/or monofilament yarns";
In claim 12, lines 1-2, "the inner fabric layer" appears to read "the inner flat warp-knitted fabric layer";
In claim 12, line 2, "monofilament yarn" appears to read "monofilament yarns".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites the limitation "the yarns of the first yarn system alternately form pillar stitches in the production direction and are guided without forming stitches", which renders the claim indefinite.  The limitation appears to be positively claiming a process of knitting in the product claim.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the second warp-knitted fabric layer".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted "the second warp-knitted fabric layer" as "the inner flat warp-knitted fabric layer".
	Claim 11 recites the limitation "the second warp-knitted fabric layer".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted "the second warp-knitted fabric layer" as "the inner flat warp-knitted fabric layer".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (DE 102016125881 B3).
Regarding claim 1, Muller discloses a composite spacer fabric (composite spacer fabric 1; fig. 1; see English translation; paras. 0002, 0049; claim 1) comprises: 
an outer flat warp-knitted fabric layer (knitted fabric layer 5; figs. 1, 3; para. 0052; claim 1) having openings each formed by a respective plurality of stitches (knitted fabric layer 5 provided with openings 10 each formed between a plurality of stitches; fig. 3; para. 0060); 
an inner flat warp-knitted fabric layer (knitted fabric layer 4; figs. 1-2; paras. 0052, 0054; claim 1) also having openings that are each formed by a respective plurality of stitches (knitted fabric layer 4 having openings each formed by at least two adjacent stitches, as also depicted in fig. 2), the inner warp-knitted fabric layer further having at least a first yarn system (first yarn system 6; fig. 4; paras. 0054-0055) and a second yarn system (second yarn system 7; fig. 4; paras. 0054-0055), yarns of the first yarn system running in a production direction on exactly one respective stitch wale (pillar stitches on a column in operation direction W; fig. 4; paras. 0055-0057) and yarns of the second yarn system extending over at least two adjacent stitch wales that run in the production direction (cord stitches over two adjacent columns in operation direction W; fig. 4; para. 0058); and 
spacer yarns (spacer yarns 11; fig. 1; para. 0061) interconnecting the outer and inner warp-knitted fabric layers (fig. 1; para. 0061).
Regarding claim 5, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the yarns of the first yarn system (first yarn system 6; fig. 4) alternately form pillar stitches in the production direction and are guided without forming stitches (see fig. 4; paras. 0054-0055).
Regarding claim 6, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the outer flat warp-knitted fabric layer (knitted fabric layer 5; fig. 3) has greater stretchability in the production direction and a transverse direction than the second warp-knitted fabric layer (knitted fabric layer 4; fig. 2; paras. 0059-0060).
Regarding claim 10, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein a thickness of the composite spacer fabric is between 2 and 20 mm (para. 0036; claim 7).
Regarding claim 11, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the inner flat warp-knitted fabric layer is formed by multifilament smooth yarns and/or monofilament yarns (the knitted fabric layers formed from monofilament yarns; para. 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102016125881 B3) in view of De Ridder (US 2013/0055765 A1).
Regarding claim 2, Muller discloses the composite spacer fabric according to claim 1, but does not explicitly disclose wherein the second yarn system is formed as a filet knitting or net structure having a first partial yarn system and a complementary second partial yarn system.  However, Muller does disclose the spacer fabric is intended to have a relatively high breathability and air permeability (para. 0023).  Further, De Ridder teaches a warp-knitted fabric (warp knitted fabric 30; fig. 3; paras. 0015, 0040) comprising a second yarn system (yarn system for forming right low-density strip 36; fig. 2; para. 0040), wherein the yarn system is formed as a filet knitting or net structure (figs. 3, 5a, 5b; paras. 0040, 0048-0049) having a first partial yarn system (provided by guide bar 53;  fig. 5b; para. 0052) and a complementary second partial yarn system (provided by guide bar 54; fig. 5b; para. 0053).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the second yarn system as disclosed by Muller, with wherein the second yarn system is formed as a filet knitting or net structure having a first partial yarn system and a complementary second partial yarn system, as taught by De Ridder, in order to provide another suitable second yarn system with improved air permeability of the inner flat warp-knitted fabric layer (De Ridder; paras. 0031).
Regarding claim 3, Muller and De Ridder, in combination, disclose the composite spacer fabric according to claim 2, but Muller does not disclose wherein the yarns of the second yarn system alternately form pillar stitches in the production direction and stitches selected from the group of tricot, cord, satin, velvet, and atlas.  However, De Ridder teaches wherein the yarns of the second yarn system alternately form pillar stitches in the production direction and stitches of cord pattern (see figs. 3, 5a, 5b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the second yarn system as disclosed by Muller, with wherein the yarns of the second yarn system alternately form pillar stitches in the production direction and stitches of cord pattern, as taught .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102016125881 B3)
Regarding claim 7, Muller discloses the composite spacer fabric according to claim 6, but does not explicitly disclose wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25N is at least twice as large for the outer flat warp-knitted fabric layer as for the inner flat warp-knitted fabric layer in the production direction and the transverse direction.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected suitable knitting materials with different elastic degrees and/or different knitting tightness for the outer flat warp-knitted fabric layer and the inner flat warp-knitted fabric layer, to obtain the fabric layers comprising the claimed knitting patterns with wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25N is at least twice as large for the outer flat warp-knitted fabric layer as for the inner flat warp-knitted fabric layer in the production direction and the transverse direction.  This configuration can be done with routine experimentations and does not appear to provide any unexpected results.
Regarding claim 8, Muller discloses the composite spacer fabric according to claim 6, but does not explicitly disclose wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 25 N in the outer flat warp-knitted fabric layer is between 25% and 60% in the production direction and the transverse direction.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a knitting material with a suitable high elasticity for the outer flat warp-knitted fabric layer and/or a suitable low knitting tightness, to obtain the fabric layer with wherein a stretch determined in accordance with DIN EN ISO 13934-1 at a tension of 
Regarding claim 9, Muller discloses the composite spacer fabric according to claim 6, but does not explicitly disclose wherein a stretch determined according to DIN EN ISO 13934-1 at a tension of 25 N in the inner flat warp-knitted fabric layer is between 1.5% and 10% in the production direction and the transverse direction.  However, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a knitting material with a suitable low elasticity for the inner flat warp-knitted fabric layer and/or a suitable high knitting tightness, to obtain the fabric layer with wherein a stretch determined according to DIN EN ISO 13934-1 at a tension of 25 N in the inner flat warp-knitted fabric layer is between 1.5% and 10% in the production direction and the transverse direction.  This configuration can be done with routine experimentations and does not appear to provide any unexpected results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (DE 102016125881 B3) in view of Akao (US 2011/0247370 A1).
Regarding claim 12, Muller discloses the composite spacer fabric according to claim 1, and further discloses wherein the inner fabric layer is formed by multifilament yarns (the fabric layers formed from multifilament yarns; para. 0034).
Muller does not explicitly disclose wherein the multifilament yarns are textured multifilament yarns.  However, Akao teaches a composite spacer fabric (para. 0023; example 1) comprising an inner fabric layer (a back ground part; paras. 0076-0077), wherein the inner fabric layer formed by textured multifilament yarns (para. 0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the multifilament yarns as disclosed by Muller, with wherein the multifilament .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Mueller (US 8,286,451 B2) is directed to a warp-knitted spacer fabric comprising two surface layers each having a close-mesh structure and each formed from a first yarn system and a second yarn system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/AIYING ZHAO/
Examiner, Art Unit 3732



/DANNY WORRELL/Primary Examiner, Art Unit 3732